Upon an indictment charging murder in the first degree, the defendant was found guilty of murder in the first degree with a recommendation to mercy. Under *Page 392 
the statute a sentence to life imprisonment was imposed.
On writ of error it is considered that the evidence is insufficient to show the premeditated design to effect death that is essential to a conviction of murder in the first degree, therefore, the judgment is erroneous. See Smither v. State, 84 Fla. 498, 94 So.2d Rep. 156.
ELLIS, C. J., AND WHITFIELD, TERRELL AND BROWN, J. J., concur.
STRUM, J., absent on account of illness.
BUFORD, J., dissents.